                                             Case 2:18-cv-01646-JAD-PAL Document 32 Filed 04/11/19 Page 1 of 9



                                     1   Michael Kind, Esq.
                                     2   Nevada Bar No.: 13903
                                         KAZEROUNI LAW GROUP, APC
                                     3   6069 South Fort Apache Road, Suite 100
                                     4   Las Vegas, Nevada 89148
                                         Phone: (800) 400-6808 x7
                                     5   FAX: (800) 520-5523
                                     6   mkind@kazlg.com

                                     7   David H. Krieger, Esq.
                                     8   Nevada Bar No.: 9086
                                         HAINES & KRIEGER, LLC
                                     9   8985 S. Eastern Avenue, Suite 350
                                    10   Henderson, Nevada 89123
                                         Phone: (702) 880-5554
                                    11   FAX: (702) 385-5518
                                         dkrieger@hainesandkrieger.com
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         Attorneys for Plaintiff Carole E. DeAngelis
      Las Vegas, NV 89148




                                    13
                                    14
                                                                UNITED STATES DISTRICT COURT
                                                                     DISTRICT OF NEVADA
                                    15
                                    16
                                             Carole E. DeAngelis,                            Case No. 2:18-cv-01646-JAD-PAL
                                    17
                                                             Plaintiff,                      STIPULATION AND PROTECTIVE
                                    18
                                             v.                                              ORDER
                                    19
                                             American Honda Finance Corp.
                                    20
                                             and Equifax Information
                                    21       Services, LLC,
                                    22
                                                             Defendant.
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         PROTECTIVE ORDER                               !1                      CASE NO.: 2:18-CV-01646-JAD-PAL
                                              Case 2:18-cv-01646-JAD-PAL Document 32 Filed 04/11/19 Page 2 of 9



                                     1          IT IS HEREBY STIPULATED by and between Carole E. DeAngelis
                                     2   (“Plaintiff”) and American Honda Finance Corp. (“Defendant” and jointly as the
                                     3   “Parties”), by and through their counsel of record, as follows:
                                     4          WHEREAS, documents and information have been and may be sought,
                                     5   produced or exhibited by and among the parties to this action relating to trade
                                     6   secrets, confidential research, development, technology or other proprietary
                                     7   information belonging to the defendants and/or personal income, credit and other
                                     8   confidential information of Plaintiff.
                                     9          THEREFORE, an Order of this Court protecting such confidential
                                    10   information shall be and hereby is made by this Court on the following terms:
                                    11   1.     This Order shall govern the use, handling and disclosure of all documents,
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12          testimony or information produced or given in this action which are
      Las Vegas, NV 89148




                                    13          designated to be subject to this Order in accordance with the terms hereof.
                                    14   2.     Any party or non-party producing or filing documents or other materials in
                                    15          this action may designate such materials and the information contained
                                    16          therein subject to this Order by typing or stamping on the front of the
                                    17          document, or on the portion(s) of the document for which confidential
                                    18          treatment is designated, “Confidential.”
                                    19   3.     To the extent any motions, briefs, pleadings, deposition transcripts, or other
                                    20          papers to be filed with the Court incorporate documents or information
                                    21          subject to this Order, the party filing such papers shall designate such
                                    22          materials, or portions thereof, as “Confidential,” and shall file them with the
                                    23          clerk under seal; provided, however, that a copy of such filing having the
                                    24          confidential information deleted therefrom may be made part of the public
                                    25          record. Any party filing any document under seal must comply with the
                                    26          requirements of Local Rules.
                                    27   4.     All documents, transcripts, or other materials subject to this Order, and all
                                    28          information derived therefrom (including, but not limited to, all testimony,

                                         ________________________________________________________________________________________________________
                                         PROTECTIVE ORDER                               !2                      CASE NO.: 2:18-CV-01646-JAD-PAL
                                              Case 2:18-cv-01646-JAD-PAL Document 32 Filed 04/11/19 Page 3 of 9



                                     1          deposition, or otherwise, that refers, reflects or otherwise discusses any
                                     2          information designated Confidential hereunder), shall not be used, directly or
                                     3          indirectly, by any Party, commercial or competitive purposes or for any
                                     4          purpose whatsoever other than solely for the preparation and trial of this
                                     5          action in accordance with the provisions of this Order.
                                     6   5.     All depositions or portions of depositions taken in this action that contain
                                     7          confidential information may be designated as “Confidential” and thereby
                                     8          obtain the protections accorded other confidential information. The parties
                                     9          shall have twenty-one (21) days from the date a deposition is taken, or
                                    10          fourteen (14) days from the date a deposition transcript is received, whichever
                                    11          date is greater, to serve a notice to all parties designating portions as
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12          “Confidential.” Until such time, all deposition testimony shall be treated as
      Las Vegas, NV 89148




                                    13          confidential information. To the extent any designations are made on the
                                    14          record during the deposition, the designating party need not serve a notice re-
                                    15          designating those portions of the transcript as confidential information. Any
                                    16          party may challenge any such designation in accordance with Paragraph 14 of
                                    17          this Order.
                                    18   6.     Except with the prior written consent of the individual or entity designating a
                                    19          document or portions of a document as “Confidential,” or pursuant to prior
                                    20          Order after notice, any document, transcript or pleading given “Confidential”
                                    21          treatment under this Order, and any information contained in, or derived from
                                    22          any such materials (including but not limited to, all deposition testimony that
                                    23          refers, reflects or otherwise discusses any information designated confidential
                                    24          hereunder) may not be disclosed other than in accordance with this Order and
                                    25          may not be disclosed to any person other than: (a) the Court and its officers;
                                    26          (b) parties to this litigation; (c) counsel for the parties, whether retained
                                    27          counsel or in-house counsel and employees of counsel assigned to assist such
                                    28          counsel in the preparation of this litigation; (d) fact witnesses subject to a

                                         ________________________________________________________________________________________________________
                                         PROTECTIVE ORDER                               !3                      CASE NO.: 2:18-CV-01646-JAD-PAL
                                               Case 2:18-cv-01646-JAD-PAL Document 32 Filed 04/11/19 Page 4 of 9



                                     1           proffer to the Court or a stipulation of the parties that such witnesses need to
                                     2           know such information; (e) present or former employees of the producing
                                     3           party in connection with their depositions in this action (provided that no
                                     4           former employees shall be shown documents prepared after the date of his or
                                     5           her departure); and (f) experts specifically retained as consultants or expert
                                     6           witnesses in connection with this litigation.
                                     7   7.      Documents produced pursuant to this Order shall not be made available to
                                     8           any person designated in Subparagraph 6 (f) unless he or she shall have first
                                     9           read this Order, agreed to be bound by its terms, and signed the attached
                                    10           Declaration of Compliance.
                                    11   8.      Third parties who are the subject of discovery requests, subpoenas or
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12           depositions in this case may take advantage of the provisions of this
      Las Vegas, NV 89148




                                    13           Protective Order by providing the parties with written notice that they intend
                                    14           to comply with and be bound by the terms of this Protective Order.
                                    15   9.      All persons receiving any or all documents produced pursuant to this Order
                                    16           shall be advised of their confidential nature. All persons to whom confidential
                                    17           information and/or documents are disclosed are hereby enjoined from
                                    18           disclosing same to any person except as provided herein, and are further
                                    19           enjoined from using same except in the preparation for and trial of the above-
                                    20           captioned action between the named parties thereto. No person receiving or
                                    21           reviewing such confidential documents, information or transcript shall
                                    22           disseminate or disclose them to any person other than those described above
                                    23           in Paragraph 6 and for the purposes specified, and in no event, shall such
                                    24           person make any other use of such document or transcript.
                                    25   10.     Nothing in this Order shall prevent a party from using at trial any information
                                    26           or materials designated “Confidential.”
                                    27   11.     This Order has been agreed to by the parties to facilitate discovery and the
                                    28           production of relevant evidence in this action. Neither the entry of this Order,

                                         ________________________________________________________________________________________________________
                                         PROTECTIVE ORDER                               !4                      CASE NO.: 2:18-CV-01646-JAD-PAL
                                               Case 2:18-cv-01646-JAD-PAL Document 32 Filed 04/11/19 Page 5 of 9



                                     1           nor the designation of any information, document, or the like as
                                     2           “Confidential,” nor the failure to make such designation, shall constitute
                                     3           evidence with respect to any issue in this action.
                                     4   12.     Inadvertent failure to designate any document, transcript, or other materials
                                     5           “Confidential” will not constitute a waiver of an otherwise valid claim of
                                     6           confidentiality pursuant to this Order, so long as a claim of confidentiality is
                                     7           promptly asserted after discovery of the inadvertent failure. If a party
                                     8           designates a document as “Confidential” after it was initially produced, the
                                     9           receiving party, on notification of the designation, must make a reasonable
                                    10           effort to assure that the document is treated in accordance with the provisions
                                    11           of this Order, and upon request from the producing party certify that the
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12           designated documents have been maintained as confidential information. The
      Las Vegas, NV 89148




                                    13           designating party shall have the burden of proving that any document
                                    14           designated as CONFIDENTIAL is entitled to such protection.
                                    15   13.     Within sixty (60) days after the final termination of this litigation, all
                                    16           documents, transcripts, or other materials afforded confidential treatment
                                    17           pursuant to this Order, including any extracts, summaries or compilations
                                    18           taken therefrom, but excluding any materials which in the good faith
                                    19           judgment of counsel are work product materials, shall be returned to the
                                    20           Producing Party. In lieu of return, the parties may agree to destroy the
                                    21           documents, to the extent practicable.
                                    22   14.     In the event that any party to this litigation disagrees at any point in these
                                    23           proceedings with any designation made under this Protective Order, the
                                    24           parties shall first try to resolve such dispute in good faith on an informal
                                    25           basis. If the dispute cannot be resolved, the party objecting to the designation
                                    26           may seek appropriate relief from this Court. During the pendency of any
                                    27           challenge to the designation of a document or information, the designated
                                    28

                                         ________________________________________________________________________________________________________
                                         PROTECTIVE ORDER                               !5                      CASE NO.: 2:18-CV-01646-JAD-PAL
                                               Case 2:18-cv-01646-JAD-PAL Document 32 Filed 04/11/19 Page 6 of 9



                                     1           document or information shall continue to be treated as “Confidential” subject
                                     2           to the provisions of this Protective Order.
                                     3   15.     Nothing herein shall affect or restrict the rights of any party with respect to its
                                     4           own documents or to the information obtained or developed independently of
                                     5           documents, transcripts and materials afforded confidential treatment pursuant
                                     6           to this Order.
                                     7   16.     The Court retains the right to allow disclosure of any subject covered by this
                                     8           stipulation or to modify this stipulation at any time in the interest of justice.
                                     9           IT IS SO STIPULATED.
                                    10   DATED this 11th day of April 2019.
                                    11
                                                 KAZEROUNI LAW GROUP, APC                        WILSON ELSER MOSKOWITZ
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12                                                           EDELMAN & DICKER LLP
      Las Vegas, NV 89148




                                    13           By: /s/ Michael Kind
                                                 Michael Kind, Esq.                              By: /s/ Chad C. Butterfield
                                    14           6069 S. Fort Apache Rd., Ste 100                Chad C. Butterfield, Esq.
                                                 Las Vegas, NV 89148                             300 South Fourth Street, 11th Floor
                                    15                                                           Las Vegas, NV 89101
                                                 Attorneys for Plaintiff
                                    16                                                           Attorneys for Defendant
                                                                                                 American Honda Finance Corp.
                                    17
                                    18
                                    19
                                    20
                                                                                 IT IS SO ORDERED:
                                    21
                                    22                                           ______________________________________
                                                                                 UNITED STATES MAGISTRATE JUDGE
                                    23
                                    24                                           DATED:____________________________
                                                                                         April 16, 2019

                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         PROTECTIVE ORDER                               !6                      CASE NO.: 2:18-CV-01646-JAD-PAL
                                             Case 2:18-cv-01646-JAD-PAL Document 32 Filed 04/11/19 Page 7 of 9



                                     1                                          EXHIBIT A
                                     2                         DECLARATION OF COMPLIANCE
                                     3            I, _____________________________________, declare as follows:
                                     4            1.    My address is ______________________________________
                                     5   _____________________________________________________________.
                                     6            2.    My present employer is _______________________________
                                     7   _____________________________________________________________.
                                     8            3.    My present occupation or job description is ________________
                                     9   _____________________________________________________________.
                                    10            4     I have received a copy of the Stipulated Protective Order
                                    11   entered in this action on _______________, 20___.
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12            5.    I have carefully read and understand the provisions of this
      Las Vegas, NV 89148




                                    13   Stipulated Protective Order.
                                    14            6.    I will comply with all provisions of this Stipulated Protective
                                    15   Order.
                                    16            7.    I will hold in confidence, and will not disclose to anyone not
                                    17   qualified under the Stipulated Protective Order, any information, documents
                                    18   or other materials produced subject to this Stipulated Protective Order.
                                    19            8.    I will use such information, documents or other materials
                                    20   produced subject to this Stipulated Protective Order only for purposes of this
                                    21   present action.
                                    22            9.    Upon termination of this action, or upon request, I will return
                                    23   and deliver all information, documents or other materials produced subject
                                    24   to this Stipulated Protective Order, and all documents or things which I have
                                    25   prepared relating to the information, documents or other materials that are
                                    26   subject to the Stipulated Protective Order, to my counsel in this action, or to
                                    27   counsel for the party by whom I am employed or retained or from whom I
                                    28   received the documents.

                                         ________________________________________________________________________________________________________
                                         PROTECTIVE ORDER                               !7                      CASE NO.: 2:18-CV-01646-JAD-PAL
                                             Case 2:18-cv-01646-JAD-PAL Document 32 Filed 04/11/19 Page 8 of 9



                                     1          10.     I hereby submit to the jurisdiction of this Court for the purposes of
                                     2   enforcing the Stipulated Protective Order in this action. I declare under penalty of
                                     3   perjury under the laws of the United States that the following is true and correct.
                                     4
                                     5          Executed this ____ day of _____________, 2019 at __________________. 
                                     6
                                     7   Signature:                                             Firm:
                                     8
                                     9   Name:                                                  Address:
                                    10
                                    11   Position:                                              Phone:
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
      Las Vegas, NV 89148




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         PROTECTIVE ORDER                               !8                      CASE NO.: 2:18-CV-01646-JAD-PAL
                                             Case 2:18-cv-01646-JAD-PAL Document 32 Filed 04/11/19 Page 9 of 9



                                     1                                      CERTIFICATE OF SERVICE
                                     2          I HEREBY CERTIFY that on April 11, 2019, the foregoing Stipulated
                                     3   Protective Order was served via CM/ECF to all parties appearing in this case.
                                     4
                                     5                                             KAZEROUNI LAW GROUP, APC
                                     6
                                                                                   By: /s/ Michael Kind
                                     7                                             Michael Kind, Esq.
                                                                                   6069 S. Fort Apache Rd., Ste. 100
                                     8
                                                                                   Las Vegas, NV 89148
                                     9
                                    10
                                    11
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
      Las Vegas, NV 89148




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         PROTECTIVE ORDER                               !9                      CASE NO.: 2:18-CV-01646-JAD-PAL
